DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the electrical connector of the dock in which said device is received” in lines 3-4, but it is not clear which electrical connector is being referred to since claim 47 from which claim 4 depends recites “at least some of the plurality of docks comprising plural electrical connectors for making respective power, control and data connections between the connector ports of the shared bus and the device controller of the device of the plurality of devices received in the respective dock” in lines 13-16.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 11-13, 15,  18-19, 47-48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0275891 (Muehlemann)(previously cited), in view of U.S. Patent Application Publication No. 2009/0105605 (Abreu)(previously cited), and further in view of U.S. Patent Application Publication No. 2005/0034485 (Klefstad-Sillonville)(previously cited), and further in view of JP2006-6666 (Kumada)(previously cited), and further in view of U.S. Patent Application Publication No. 2012/0291564 (Amos).
Muehlemann teaches a plurality of devices (the plurality of optical sensors 200, 104 of Muehlemann; FIG. 3A of Muehlemann) that are attached using a support 102. In the related field of optical detecting, Abreu teaches the use of a docking connection for mounting an optical sensor to a support (the recess 3696 of FIGS. 100G; the recess 3752 with the plugs 3764, 3766 of FIG. 100J of Abreu).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the docking connection of Abreu for attaching the optical sensors of Muehlemann to the support 102 of Muehlemann since (1) it is a simple substitution of one known element for another to obtain predictable results and/or (2) it provides a secure and removable connection.
Muehlemann teaches the use of a cabled or wireless connection 114, 116. Klefstad-Sillonville teaches the use of an I2C fieldbus that provides a suitable connection (paragraph 0026 of Klefstad-Sillonville)1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an I2C fieldbus, as suggested by Klefstad-Sillonville, as the connections of Muehlemann since cabled or wired communicators are required and Klefstad-Sillonville teaches one such communicator.
Abreu teaches the use of a docking connection for mounting an optical sensor to a support (the recess 3696 of FIGS. 100G; the recess 3752 with the plugs 3764, 3766 of FIG. 100J of Abreu) while Klefstad-Sillonville teaches the use of the I2C fieldbus.  Kumada teaches that docking elements have electrical connectors so as to permit sensors to connect to a wiring system (pages 7-9; the contacts between wires 22 and 63 in FIG. 13 of Kumada; also contacts 28 and 32 in FIG. 5 or 6). Amos teaches the pin and plug interfaces along upright walls of a receiving cavity are suitable connectors (paragraphs 0076-0077 and FIGS. 5A-5B of Amos). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pin and plug interfaces along upright walls in the receiving cavity of each docking station and in each device in the combination as a means for connecting the devices to the I2C fieldbus since it permits easy assembly and disassembly.
With respect to claim 47, the combination teaches or suggests a measuring apparatus for fitting to an animal body for measuring changes in concentration of a chromophore in the animal body, the measuring apparatus comprising:
a plurality of devices (the plurality of optical sensors 200, 104 of Muehlemann; FIG. 3A of Muehlemann), each device having a light source for emitting light towards the animal body to which the measuring apparatus is fitted in use (the optical sources 202 of Muehlemann), a light detector for detecting light returning from the animal body (the optical detectors 204 of Muehlemann), and a device controller (the LED controller 512 and the microcontroller 514 of Muehlemann) for receiving control signals from a main controller and sending data signals to the main controller;
a plurality of docks each for removably receiving one of the plurality of devices, wherein each of the plurality of devices is removably received in a respective dock of the plurality of docks (the docking connections suggested by Abreu); and
an electrical connection arrangement provided at least in part by a shared bus (the I2C fieldbus of Klefstad-Sillonville), the shared bus having plural connector ports (the terminals to the I2C fieldbus of Klefstad-Sillonville), 
at least some of the plurality of docks comprising plural electrical connectors (the pin and plug interfaces along the upright walls of the receiving cavity in each docking station) for making respective power, control and data connections between the connector ports of the shared bus and the device controller of the device of the plurality of devices received in the respective dock to allow the control and data signals to be passed between the device controller of each of the devices and the main controller via the shared bus and to allow power to pass to the device controller of each of the devices via the shared bus (power, control, and data transmission of Muehlemann; paragraphs 0067, 0077-0079, 0127-0128, and 130-0137 of Muehlemann).
With respect to claim 3, the combination teaches or suggests that the shared bus is a shared serial communication bus (the I2C fieldbus of Klefstad-Sillonville). 
With respect to claim 4, the combination teaches or suggests that at least one of the devices has a device connector for removably connecting the device controller of said at least one of the devices to the shared bus via the electrical connector of the dock in which said device is received (the connector side of the pin and plug interfaces connecting to the docking side of the pin and plug interfaces). 
With respect to claim 11, the combination teaches or suggests that the light source of at least one of the plurality of devices is arranged to emit near-infrared light (paragraphs 0092 and 0109 of Muehlemann).
With respect to claim 12, the combination teaches or suggests that the light source of each of the plurality of devices comprises at least two light sources, wherein a first light source is arranged to emit light of a first wavelength and a second light source is arranged to emit light of a second wavelength which is different from the first wavelength (paragraphs 0012, 0065, and 0110 of Muehlemann).
With respect to claim 13, Muehlemann teaches that processing may involve comparing (or otherwise using) detected quantities representing an optical signal from a single optical source that is detected by multiple optical detectors located at different distances from the optical source. Because the depths to which the detected optical signals travel within the subject may depend on the distance between the optical source and the optical detector, using multiple optical detectors located at different distances from the optical source may provide information about different depths within the subject, and thus allow for comparison of such information (paragraph 0095 of Muehlemann).   Muehlemann further teaches that optical detectors 8, 9, and 15 are located at increasing distances L1, L2, and L3, respectively, from the optical source 5, and may be considered as a first nearest neighbor to optical source 5, a second nearest neighbor to optical source 5, and a third nearest neighbor to optical source 5, respectively. Higher order nearest neighbors (e.g., a fourth nearest neighbor, a fifth nearest neighbor, etc.) may also detect optical signals in some embodiments, depending on factors such as the strength of the optical signals produced by the optical sources, the distances between the optical sources and optical detectors, and the material into which the optical signals are being sent (e.g., tissue) (paragraph 0107 of Muehlemann).  Also, Muehlemann teaches that the optical sources 202 and optical detectors 204 of the optical sensor 200 may be spaced by any suitable distances. For example, first nearest neighbor optical detectors (those optical detectors of an optical sensor array that are most closely spaced with respect to an optical source) may be within approximately 10-20 mm of the optical source (e.g., the distance L1 shown in FIG. 4 may be between approximately 10-20 mm). Second nearest neighbor optical detectors (e.g., separated by a distance L2 from an optical source, as shown in FIG. 4) may be within approximately 20-35 mm of the optical source. Third nearest neighbor optical detectors (e.g., separated by a distance L3 from an optical source, as shown in FIG. 4) may be within approximately 35-50 mm of the optical source. Other spacing values are also possible, as those described are non-limiting examples (paragraph 0153 of Muehlemann).  From these teachings, Muehlemann teaches that the distances between each light source and the light detector are subject to change depending upon various factors including the desired depth of light penetration into the tissue, the nature of the tissue, and the strength of the optical signals produced by the optical sources.  As such, the distances between each light source and the light detector are results-effective variables that would have been optimized through routine experimentation based on the factors of the desired depth of light penetration into the tissue, the nature of the tissue, and the strength of the optical signals produced by the optical sources.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to select the distances between each light source and the light detector so as to obtain the desired depth of light penetration into the tissue based on the nature of the tissue, and the strength of the optical signals produced by the optical sources.
In view of the above, the features “wherein a distance between the at least two light sources is no more than 15% of each of a first distance between one of the two light sources and the light detector and a second distance between the other of the two light sources and the light detector” would have been obvious. 
With respect to claim 15, the combination teaches or suggests that each of the plurality of devices comprising: a current-to-digital converter for the light detector, the current-to-digital converter having a transimpedance amplifier (the transimpedance amplifier 516 of Muehlemann) and an analogue-to-digital converter (the ADC 518 of Muehlemann), wherein: the transimpedance amplifier is arranged to produce a voltage output; and the analogue-to-digital converter is arranged to read the voltage output by the amplifier (paragraph 0125 of Muehlemann).
With respect to claim 18, the combination teaches or suggests that each of the plurality of devices comprising a plurality of light guides (the optically transparent cover 1508 of Muehlemann), wherein: a first light guide is arranged to guide the light towards the animal body (the optically transparent cover 1508 of Muehlemann; paragraphs 0189-0214 of Muehlemann); and a second light guide is arranged to guide the light returning from said animal body to the light detector (the optically transparent cover 1508 of Muehlemann; paragraphs 0189-0214 of Muehlemann).
With respect to claim 19, the combination teaches or suggests that at least one of: the first light guide is cylindrical and arranged around the light source; and the second light guide is cylindrical and arranged around the light detector (the optically transparent cover 1508 of Muehlemann; paragraphs 0189-0214 of Muehlemann). 
With respect to claim 48, the combination teaches or suggests a cap to be worn on a head of the animal body (the support of Muehlemann; paragraphs 0066-0067, 0074-0075, and 0274-0280 of Muehlemann) in which changes in the concentration of the chromophore are to be measured by the measuring apparatus, the plurality of docks being arranged on the cap (the docking connections suggested by Abreu), whereby the plurality of devices can be received in the docks to mount the devices to the cap of the measuring apparatus.
With respect to claim 50, the combination teaches or suggests that at least one of the plurality of docks comprises an open receptacle with upstanding walls into which a respective device can be passed to removably receive the device in the dock (the upstanding walls of the cavity of the docking station).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Muehlemann, in view of Abreu, and further in view of Klefstad-Sillonville, and further in view of Kumada, and further in view of Amos, and further in view of U.S. Patent Application Publication No. 2017/0172447 (Mitra)(previously cited).
Muehlemann teaches that the optical system may be used in combination with electroencephalography (EEG)(paragraph 0080 of Muehlemann).  Mitra teaches that EEG electrodes may be mounted on the same device as the optical components of optical sensors (abstract and paragraphs 0014-0016 and 0040-0046 of Mitra; FIGS. 1-5 of Mitra).2  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the EEG electrodes on the same devices as the optical components, as suggested by Mitra, since (1) Muehlemann teaches the use of EEG measurements and Mitra teaches a suitable location for such EEG measurements and/or (1) it provides a more compact device.
With respect to claim 24, the combination teaches or suggests at least one of the devices comprising an electrode arranged to measure electrical signals produced in the animal body to non-invasively monitor electrical activity in the animal body (the EEG electrodes of the combination).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Muehlemann, in view of Abreu, and further in view of Klefstad-Sillonville, and further in view of Kumada, and further in view of Amos, and further in view of U.S. Patent Application Publication No. 2005/0020927 (Blondeau)(previously cited).
Muehlemann teaches a main controller for sending said control signals to and receiving said data signals from the devices (the host module 106 and/or the central unit 108 of Muehlemann; paragraph 0067 of Muehlemann); the control signals including at least one of light source intensity instructions and clock signals; the main controller being arranged to initiate communication with the devices (The host module 106 and central unit 108 performs various functions, including controlling operation of the sensor 104 and processing the collected data; paragraph 0067 of Muehlemann).  Blondeau teaches that a system clock in the main/host/central unit assures adequate clocking of operation of the main/host/central unit and its peripheral components (paragraph 0030 of Blondeau). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the main controller being arranged to generate a system clock since it assures adequate clocking of operation of the main/host/central unit and its devices.

Claims 49 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Muehlemann, in view of Abreu, and further in view of Klefstad-Sillonville, and further in view of Kumada, and further in view of Amos, and further in view of U.S. Patent Application Publication No. 2012/0035426 (Mielcarz).
The combination teaches or suggests the pin and plug interfaces along the upright walls of the receiving cavity in each docking station.  Mielcarz teaches that pop pins are suitable pins for such interfaces (paragraphs 0045 and 0057 of Mielcarz). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use pogo pins in the pin and plug interfaces of the combination since (1) it is a simple substitution of one known element for another to obtain predictable results and/or (2) a type of pin is required and Mielcarz teaches one type of pin and/or (3) it provides a more reliable connection.
With respect as to whether the pins or plugs are in the docking station or on the device, paragraph 0077 of Amos suggests that the pins may be in one of the docking station or the inserted device while the plugs may be in the other of the docking station or the inserted device.  As such, it would have been obvious to place the pogo pins in the pin and plug interfaces in the upstanding wall of the docking station since (1) a location for the pins is required and Amos teaches such a location, (2) it is a simple substitution of one known element for another to obtain predictable results, and/or (3) it is a mere reversal of parts.
With respect to claim 49, the combination teaches or suggests that the electrical connectors of said at least some of the plurality of docks comprise spring-loaded pins (the pogo pins in the pin and plug interfaces of the combination).
With respect to claim 51, the combination teaches or suggests that the electrical connectors of said at least one of the plurality of docks comprise spring-loaded pins (the pogo pins in the pin and plug interfaces of the combination), wherein the spring-loaded pins are provided in at least one of the upstanding walls of said at least one of the plurality of docks and engage with a target of the device which is removably received in the dock (the pogo pins in the upstanding walls of the cavity of the docking station).

Response to Arguments
The Applicant’s arguments filed 10/11/2022 have been fully considered.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 10/11/2022.
Prior art rejections
The Applicant’s arguments with respect to claims 3-4, 11-13, 15, 18-19, 24-25, and 47-51 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant asserts:

    PNG
    media_image1.png
    561
    687
    media_image1.png
    Greyscale

This argument is not persuasive.  In particular, while Abreu teaches the use of a docking connection for mounting an optical sensor to a support (the recess 3696 of FIGS. 100G; the recess 3752 with the plugs 3764, 3766 of FIG. 100J of Abreu), Kumada teaches that docking elements have electrical connectors so as to permit sensors to connect to a wiring system (pages 7-9; the contacts between wires 22 and 63 in FIG. 13 of Kumada; also contacts 28 and 32 in FIG. 5 or 6) and Amos teaches the pin and plug interfaces along upright walls of a receiving cavity are suitable connectors (paragraphs 0076-0077 and FIGS. 5A-5B of Amos). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pin and plug interfaces along upright walls in the receiving cavity of each docking station and in each device in the combination as a means for connecting the devices to the I2C fieldbus since it permits easy assembly and disassembly.  These the pin and plug interfaces along the upright walls of the receiving cavity in each docking station are used for the power, control, and data transmission of Muehlemann (paragraphs 0067, 0077-0079, 0127-0128, and 130-0137 of Muehlemann).
With respect to the Applicant’s arguments regarding Harms and Kumada, these arguments are moot since the rejections now rely upon the teachings of Klefstad-Sillonville for teaching an I2C fieldbus.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph 0078 of U.S. Patent Application Publication No. 2010/0217100 (previously cited) teach this as well.
        2 FIG. 1 and paragraphs 0029-0033 of U.S. Patent Application Publication No. 2017/0281014 teach this as well.